Citation Nr: 0007719	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-05 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of head 
injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1978 to October 
1978.  His appeal comes before the Board of Veterans' Appeals 
(BVA or Board) from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied service connection for 
residuals of a head injury.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran is not shown to have any residuals of the 
head injury he sustained in July 1978 during service.  


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for residuals of a head injury he 
sustained in July 1978 during service.  Robert M. Beatty, 
M.D., reported in an April 1997 letter that he believed the 
veteran's current neck injury was related to an injury the 
veteran had received 19 years earlier while in active 
service.  As a result, the Board finds the veteran's claim 
well grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  Moreover, the Board is satisfied that all relevant 
evidence necessary for the equitable disposition of his claim 
has been obtained and that no further assistance to the 
veteran is required pursuant to 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  
The veteran was injured during service when the lid of a 
trash dumpster hit his head in July 1978.  He was assessed 
with a blunt trauma and given some Tylenol.  X-rays of his C-
spine taken at the time were negative.  The veteran's 
separation examination is not available for review

A private medical record dated in December 1995 discloses 
that the veteran sustained closed head trauma and a 
laceration to the right side of his head.  

Dr. Bryan Kramer, an optometrist, reported in December 1996 
that the veteran's "complaint of headaches is possibly and 
likely due to head injury received 19 years ago."  Dr. 
Kramer did not indicate the basis of this diagnosis.  He did 
not state if he was aware of the veteran's post-service head 
injury when he made this diagnosis or if he had reviewed the 
veteran's service medical records.  

The veteran told Robert M. Beatty, M.D., in April 1997 that 
he had pain in his head and neck since the head injury 
experienced on active duty.  Dr. Beatty indicated that he was 
aware of the December 1995 head injury and that he did not 
think the veteran's neck pain had a relationship to that 
injury.  Instead, he believed that the neck pain was related 
to the July 1978 injury received while the veteran was on 
active duty.  He indicated that "I say this, primarily for 
historical reasons, in that [the veteran] has reported 
basically continued neck pain since that time."  Dr. Beatty 
did not indicate if he had reviewed the veteran's service 
medical records or the other medical records contained in the 
veteran's claims file.  

The veteran also gave a history of problems with his neck 
pain since active duty to Shari D. Berl, D.O., a family 
practitioner.  Dr. Berl stated that "[i]t is more likely 
than not that his present problems are secondary to his head 
injury that he had while in active service."  She did not 
indicate whether she had reviewed the service medical records 
or if she had knowledge of the closed head trauma sustained 
by the veteran in December 1995.

A VA neurosurgeon reviewed the claims file in November 1999 
and reported that there was no objective finding consistent 
with an injury producing residual deficits in July 1978.  He 
based this finding on the fact that there were no 
neurological deficits noted at the time of the accident, such 
as loss of consciousness, cranial nerve function, extremity 
movement, or limitation in neck movement.  He also noted that 
an X-ray taken of the C-spine contemporaneously to the 
accident was negative, and since that time there were no CT 
or MRI scans of the veteran's head that constituted clinical 
evidence of residuals of a previous trauma.

He further reported that Dr. Beatty was the only physician 
qualified to make a determination regarding the veteran's 
head injury.  "The remainder of [the] medical opinions 
[were] obtained from persons who either don't have the 
medical training or would never be involved in the management 
and follow-up of a patient with either a head injury or a 
spine injury."  Moreover, the VA physician indicated that 
the veteran was seen in July 1978, September 1978, and 
December 1995 without complaints of objective symptoms that 
would be associated with post-concussive syndrome.  As a 
result, his opinion was that the objective data for the 
veteran's complaints were lacking, and that claims of 
residual problems were strictly subjective, both in the 
veteran's opinion and the other opinions in the record, 
including Dr. Beatty's.

Considering the entire record, the Board finds that the 
preponderance of evidence is against the claim of entitlement 
to service connection for residuals of a head injury.  As an 
optometrist, Dr. Kramer is less qualified to offer an opinion 
as to the etiology of neurological deficiencies than 
specialists in that area.  Moreover, it is unclear as to 
whether he knew of the December 1995 head injury.  Likewise, 
Dr. Berl did not indicate if she weighted the December 1995 
injury in making her diagnosis and she is not specialized in 
the applicable field of medicine, as noted by the VA 
physician in the November 1999 report.  Dr. Beatty, while 
qualified in the field, apparently did not review all 
pertinent medical records prior to making his opinion, and 
instead depended on the veteran's own historical account.  In 
fact, Dr. Beatty said that he based his opinion primarily on 
historical reasons in that the veteran reported that his pain 
symptoms started after being hit with the dumpster lid.  
Although the veteran's separation examination is not 
available for review, the first indications of residuals of a 
head injury came following the December 1995 post service 
head injury.  

In contrast, the VA physician reviewed the entire claims file 
and based his opinion on the entire clinical record, 
including medical evidence contemporaneous with the July 1978 
injury.  The Board must disregard the opinions of Drs. Kramer 
and Berl because there is no indication that they were aware 
of the closed head trauma in December 1995 and they are not 
specialists in the applicable field of medicine.  Moreover, 
the Board will assign greater probative value to the VA 
physician, who is a neurologist, than to Dr. Beatty, who 
apparently did not review the claims file and based his 
opinion on information provided solely by the veteran.  

Thus, the Board concludes that the preponderance of evidence 
is against a grant of service connection for residuals of a 
head injury, and the claim must be denied.  The Board has 
considered the benefit-of-the-doubt doctrine, but as the 
preponderance of evidence is against the claim, that doctrine 
is inapplicable as to the claim for service connection at 
issue.


ORDER

Service connection for residuals of a head injury is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

